Citation Nr: 1717078	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  13-06 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for right lower extremity radiculopathy. 

 2.  Entitlement to an initial disability rating in excess of 20 percent for left lower extremity radiculopathy. 

 3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran had active service from June 1983 to March 1987. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

In September 2014, a videoconference hearing was held before the undersigned.  In March 2015, the Board remanded the claim for additional development.


FINDING OF FACT

In a March 2017 statement, the Veteran withdrew all claims currently on appeal.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal regarding the issues of entitlement to increased ratings for radiculopathy of the left and right lower extremities and for a TDIU have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).






REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the appellant or by his authorized representative, except that a representative may not withdraw a Substantive Appeal filed by the appellant personally without the express written consent of the appellant.  38 C.F.R. § 20.204 (c). 

In February 2013, the Veteran submitted a VA Form 9, Appeal to Board of Veterans' Appeals, perfecting her appeal as to the issue of entitlement to an increased rating for a lumbar spine disability, as identified in the February 2013 statement of the case.  In March 2015, as part of the Veteran's appeal, the Board also developed and remanded the issues of entitlement to increased ratings for radiculopathy of the right and left lower extremities, and for a TDIU.

In a March 2017 statement, the Veteran stated that she no longer wished to pursue those claims.  The Board finds that the Veteran's statement of intention to withdraw the appeal satisfies the requirements for the withdrawal of a substantive appeal. 

As the Veteran has withdrawn the appeals as enumerated above, there remain no allegations of errors of facts or law for appellate consideration concerning those issues.  The Board therefore has no jurisdiction to review the issues.

Accordingly, the issues of entitlement to an increased ratings for radiculopathy of the right and left lower extremities and for a TDIU are dismissed.


ORDER

The issue of entitlement to an increased rating for right lower extremity radiculopathy is dismissed.

The issue of entitlement to an increased rating for left lower extremity radiculopathy is dismissed.

The issue of entitlement to a TDIU is dismissed.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


